Title: To James Madison from Henry Lee, 23 September 1794
From: Lee, Henry
To: Madison, James


My dear sir
Alexa. sepr. 23d. 94.
I hear with real joy that you have joined the happy circle & that too in the happiest manner. To your lady present my most respectful congratulations. She will soften I hope some of your political asperitys. The day which blessed you cursed me. I left my family to join the troops destined to restore order in Pensylvania. What a cursed event, who could have supposed such a disaster possible in this day of reason, among a people of reason. Surely these things must influence our political leaders to harmonize more than they have lately done & to regard as a solemn truth that tolerable happiness to a nation had better be preserved than risked in pursuit of greater felicity. We are more than tolerably happy & we ought to be content. Whatever may be my difficultys or whatever my fate I sincerely wish you & your better half every good which mortality permits. Farewel
Henry Lee
Present me to my friend & relation Mr W & ask him if he received a long letter written by me from Norfolk.
